Bloodworth, J.
(After stating the foregoing facts.)  The first special ground of the motion for a new trial alleges error “ because the court refused to exclude, upon motion of defendant, all the testimony of the plaintiff S. L. Byals in reference to the terms of the trade and the delivery of the car, as hearsay; Byals having testified in the beginning that he had sold to Mr. Holland a Ford car for $150, and that it had been delivered to Mr. Holland.” This ground of the motion is not complete within itself. The evidence to the admission of which objection is made is not set forth in such detail that the question of its admissibility may be decided without reference to other parts of the record. Smith v. State, 38 Ga. App. 748 (3), 750 (125 S. E. 526). The ground does not show what objection was made to the admission of the evidence when it was offered, nor that the objection was then urged. Pratt v. State, 38 Ga. App. 115 (4) (142 S. E. 903), and cit.; McNeal v. State, 165 Ga. 302 (1) (140 S. E. 885).
The evidence set out in special grounds numbered 5 and 7 of the motion for a new trial was properly admitted as against the objection that it was “irrelevant and immaterial and illustrated no issue.” Such objections are too general to be considered by this court. Whitman v. State, 39 Ga. App. 547 (2) (147 S. E. 798); Whitener v. State, 39 Ga. App. 677 (b, c) (148 S. E. 305); Staples v. State, 37 Ga. App. 97 (3) (139 S. E. 94). Moreover, in neither of these grounds is there a copy of the note referred to therein.
The court did not err in failure to grant a motion for nonsrrit “on the ground that the action was an action on an account, and the only evidence in reference to any trade or account was hearsay.” This ground is not complete within itself. Whether the corrrt erred in overruling a motion to grant a nonsuit can not be *282determined without a consideration of the evidence. This court can not tell from the consideration of this ground and the evidence incorporated therein whether^ or not the court erred in refusing to grant the nonsuit. Moreover, this court has held that “exceptions to the overruling of a motion in the nature of a nonsuit” can not be made a ground of a motion for a new trial. Southern Pacific Co. v. DiCristina, 36 Ga. App. 436 (137 S. E. 79). See, in this connection, Farmers Union Warehouse &c. Co. v. Stewart, 138 Ga. 733 (75 S. E. 1331); Buchanan v. James, 134 Ga. 475 (68 S. E. 72).
The remaining grounds of the motion for a new trial are based upon alleged errors in the charge. In the light of the entire charge and the facts of the case, there is no merit in either of these grounds. Especially is there no merit in special ground 8 of the motion, in view of the agreement of counsel as stated therein that the suit “be amended and proceed in the name of S. L. Eyals as a suit on open account.”
The evidence supports the verdict.

Judgment affirmed.

Broyles, C. J., and Lulce, J., concur.